DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-18 are pending in this instant application per original claims filed on 04/09/2021 by Applicant, wherein Claims 1 and 10 are two independent claims reciting system and method claims with Claims 2-9 and 11-18 dependent on said two independent claims respectively.           
One/1 IDS has been filed by the Applicant so far on 04-09-2021 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 09 APRIL 2021 for its original application of the same date that is titled:               “Information Processing Apparatus, Control Method and Storage Medium”.             
Accordingly, pending Claims 1-18 are now being rejected herein.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Dependent Claim 9, line 2 recites a limitation “the search conditions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a plurality of search conditions”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 18, line 8 recites a limitation “the search conditions” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a plurality of search conditions”, or a similar modification of the Applicant’s own choice.               
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 10 are independent information processing system and information processing method claims respectively.           
Analysis                         
Claim 10: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of generating an absolute emotion value based on information related to interactions between a plurality of objects and a relative emotion value between a plurality of objects and a specific object.  In other words, the claim describes a method to numerically express emotional values of objects on the basis of an interaction between the objects (per “Advantageous Effects of Invention” in the Specification).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of providing an interaction with  circuitry.  These elements are considered extra-solution activities.  The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (claimed as “circuitry”).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of providing an interaction with circuitry, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, as noted in paras [0019]-[0020] of the Specification 
of the instant application ----  {[0019] An interaction detected by the sensing device 1 is transmitted to an emotion server 2 through a network 3. For example, interactions (opening/ closing of a door, repair, driving; storage. and the like) performed by the person Obj.A with respect to30 the house Obj.B, the car Obj.C and the camera Obj.D are respectively detected by the sensing devices LA to 1D and transmitted to the emotion server 2.  Specifically, - SP358549W0009/94when the person has performed a certain interaction with respect to the house, respective interactions (an interaction performed on the other object and an interaction performed by the other object) are detected by the sensing device 1A on the side of the person and the sensing device 1B on the side of the house.  Further, deteected interactions are not limited to interactions between a person and an article and an interaction between articles may be detected.       
[0020] The emotion server 2 accumulates interactions received from the sensing device. I and analyzes the interactions to calculate-an emotion value of each object.10  Emotion values calculated by the emotion server 2 are used for various services.  Meanwhile, since there is a case in which necessary emotion values differ depending on properties of services, the emotion server 2 transmits an evaluation value numerically expressing evaluation of each interaction to each service, and an emotion value may be calculated on the basis of an interaction evaluation value15 through a predetermined calculation method on-a service side.”} ----  indicates that the 
use of circuitry (sensor, server and network) in this information processing method is conventional (synonyms of “circuitry” from onelook.com is attached).  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.       
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent system Claim 1, which perform steps similar to those of the independent method Claim 10.  Furthermore, the limitations of dependent method Claims 11-18, further narrow the independent method Claim 10 with additional steps and limitations (e.g., associating information, detecting information, controlling an environment, setting a privacy level, etc.), and do not resolve the issues raised in rejection of independent method Claim 10.  Similarly, dependent system Claims 2-9 also further narrow their independent Claim 1, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.               
Therefore, said Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-6, 8-15 and 17-18 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-6 & 8-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over US Patent No. 9,563,856 issued to Thieberger et al. (hereinafter “Thieberger”) in view of Pub. No. US 2013/ 0046555 filed by Hyde et al. (hereinafter “Hyde”), and further in view of Pub. No. US 2008/ 0195566 filed by Lee et al. (hereinafter “Lee”), and as described below for each claim/ limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Thieberger teaches ---            
1.   An information processing system comprising:          
circuitry configured to:            
generate an absolute emotion value based on information related to 5interactions between one of the plurality of objects and other ones of the plurality of objects and          
(see at least:  Thieberger Abstract and Brief Summary in C2,~L15 to C4,~L21;  & C2,~L21-26 about {“Some of the disclosed embodiments describe methods for learning the user's preferences towards specific details and/or objects such as characters, images, and/or sounds viewed by a user in video clips, games, and/or interaction with real and/or virtual worlds (these details and objects are referred to as “token instances”).”};  & C2,~L44-59 about {“The memory stores information relating to token instances to which a user is exposed (e.g., stimuli such as images and/or sounds), a response of the user to the token instances, and information regarding attention of the user at that time.  Optionally, the response may be an emotional response (e.g., predicted from models) and/or an effective response (e.g., measured values from one or more user measurement channels).  Optionally, the information regarding the attention of the user may be predicted (e.g., a prediction made based on the token instances) and/or measured (e.g., measure-ments obtained from eye-tracking).  The processor may process at least some of the stored information in order to determine which one or more of the stored tokens may be considered a token instance of interest.  In addition, the processor may compute the response of the user to a determined token instance of interest.”};  which together are the same as claimed limitations above)           

Thieberger teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘circuitry configured’.  However, Hyde teaches it explicitly.            
(see at least:   Hyde Abstract and Summary in paras [0005]-[0007];  & para [0049] for circuitry configured for collecting personal information;  & para [0050] for circuitry configured for comparing information;  & para [0051] for circuitry configured for transmitting the personal information …;  & para [0052] for circuitry configured for selecting authorization …;  which together are the same as claimed limitations above to include ‘circuitry configured’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Thieberger with the teachings of Hyde.  The motivation to combine these references would be to discern specific details regarding a user's preferences in order to make more accurate user models and improve content personalization for users (see C2,~L8-11 of Thieberger), and to provide devices, computer systems, computer program products, and computer-implemented methods that assist or provide for administration of at least one information mark (see para [0006] of Hyde).           


Thieberger and Hyde teach ---       
(a relative emotion value) based on information related to an interaction between the one of the plurality of objects and a specific object.        
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       

Thieberger and Hyde teach as disclosed above, but they may not explicitly disclose about ‘a relative emotion value’.  However, Lee teaches it explicitly.            
(see at least:   Lee Abstract and Summary of the Invention in paras [0013]-[0022];  & Abstract about {“Disclosed is a software robot apparatus and a method including detecting environmental information, detecting multiple external events objects, generating a sensor value having an effect on the software robot, changing physical states related to external events and internal events, generating a physical state value, changing a perception state, generating a perception state value corresponding to the changed perception state, changing an emotion state, generating an emotion state value; …”};  & para [0013] about {“The conventional software robot apparatus configured as above usually expresses its emotions by means of an emotion model corresponding to a numerical value of an emotion state, and reflects only an emotion model adapting itself to an environment in determining behavior responding to a user's input. …”};  & para [0022] about {“… a state unit for changing each physical state related to each of the multiple external events and each of multiple internal events occurring in relation to the software robot from among multiple predefined physical states, generating a physical state value corresponding to the changed physical state, changing a perception state related to the physical state value and the sensor value from among multiple predefined perception states, generating a perception state value corresponding to the changed perception state, changing an emotion state related to the perception state value from among multiple predefined emotion states, and generating an emotion state value corresponding to the changed emotion state;  an episode memory unit for detecting an episode related to a behavior type of a behavior expressed by the software robot from among multiple episodes storing a variance related to each state, which correspond to a combination of at least one object in the cyberspace, predefined behavior types, predefined emotion states, and predefined perception states, calculating a representative variance by using the variance stored in the found episode and a generated variance corresponding to the expressed behavior, and storing the representative variance as a variance of the detected episode;  and a behavior unit for, when a current perception state or a current emotion state is identified as a predetermined unstable perception state or emotion state based on the perception state value and the emotion state value, enabling the episode memory unit to detect an episode capable of changing the predetermined unstable perception state or emotion state into a normal state, determining a behavior and an object stored in the detected episode as a final behavior object, expressing an actual behavior of the software robot to the object corresponding to the final behavior object, and generating an internal event due to expression of the actual behavior.”};  & TABLE 7 for sensor value 49, sensor list 99 and emotion state list 102;  & para [0049] about {“A physical state value 95, a perception state value 96, and an emotion state value 97 recorded in the blackboard 90 include not only a representative physical state value, a representative perception state value, and a representative emotion state value, which the software robot currently possesses, but also physical state values corresponding to all physical states, perception state values corresponding to all perception states, and emotion state values corresponding to all emotion states.”};  & paras [0055]-[0056] about {“The emotion state unit 30 corresponds to a module for managing emotion states of the software robot.  The emotion state unit 30 updates emotion state data by changing an emotion state with reference to the perception state value 96 of the blackboard, and outputs the updated emotion state data to the blackboard 90 as an emotion state value 97.  At this time, an emotion state related to a type of the perception state value, i.e.,  an emotion state related to a particular perception state, is predetermined.  Changing each emotion state by using the perception state value 96 can be performed as defined in Equation (2) below. ……… In Equation (2), E.sub.j(t) and E.sub.j(t+1) represent a current emotional value and a changed emotional value, respectively. E.sub.j(0) represents a basic value to which emotions converge when there is no stimulus. At this time, .lamda. corresponds to a constant determining the convergence speed. P.sub.i.sub.TRUE and P.sub.i.sub.FALSE represent fuzzy values regarding TRUE and FALSE of a perception state value 96. M.sub.TRUE and M.sub.FALSE represent matrices for converting a perception state value 96 into a variance of an emotion state. w.sub.i.sub.p and w.sub.j.sub.g represent a weight corresponding to a perception state value 96 & a weight corresponding to an emotion state, respectively.  According to an embodiment of the present invention, the emotion states may include happiness, sadness, anger, fear, etc., and the emotion state unit 30 determines, as a ruling emotion, an emotion state having the largest value among emotion states.”};  & paras [0071]-[0072] for emotion state value 97;  & paras [0081] & [0083] for emotion state value;  which together are the same as claimed limitations above to include ‘a relative emotion value’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Thieberger and Hyde with the teachings of Lee.   The motivation to combine these references would be to discern specific details regarding a user's preferences in order to make more accurate user models and improve content personalization for users (see C2,~L8-11 of Thieberger), and to provide devices, computer systems, computer program products, and computer-implemented methods that assist or provide for administration of at least one information mark (see para [0006] of Hyde), and to provide a software robot apparatus that includes:  a recognition unit for sensing an external environment;  an internal state unit for expressing internal states, such as an emotion of a virtual creature;  a behavior determination unit for determining the behavior of the virtual creature by using external information and the internal states;  a learning unit for adapting the virtual creature to external states;  and a behavior implementation unit for realizing the behavior of the virtual creature (see para [0012] of Lee).            




Dependent Claims 2-6 and 9 are rejected under 35 USC 103 as unpatentable over Thieberger in view of Hyde and Lee as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2014/ 0122165 filed by Fort, Pavel A. (hereinafter “Fort”), and as described below for each claim/ limitation.            

With respect to Claim 2, Thieberger, Hyde and Lee teach ---          
2.   The information processing system according to claim 1, wherein the 10circuitry is further configured to associate information related to another interaction with each of (a first object) and (a second object) and to store the information, wherein an emotional value of the specific object is generated based on (a history) of the information related to the interaction and associated with the specific object.            
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above)       

Thieberger, Hyde and Lee teach as disclosed above, but they may not explicitly disclose about ‘a first object’, ‘a second object’ and ‘a history’.  However, Fort teaches them explicitly.            
(see at least:   Fort Abstract and Summary in paras [0007]-[0010]; & paras [0008]-[0009], [0051] and [0065] as well as Claims 9/14/17 for their disclosure of “first object” and “second object”;  & paras [0018]-[0020], [0057], [0080], [0083]-[0085], [0087], [0089]-[0099] and [0100]-[0101]  as well as Claims 4/5/10/11/18/19 for their disclosure of “a history” of interactions and/or transactions, i.e., information)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Thieberger, Hyde and Lee with the teachings of Fort.  The motivation to combine these references would be to discern specific details regarding a user's preferences in order to make more accurate user models and improve content personalization for users (see C2,~L8-11 of Thieberger), and to provide devices, computer systems, computer program products, and computer-implemented methods that assist or provide for administration of at least one information mark (see para [0006] of Hyde), and to provide a software robot apparatus that includes:  a recognition unit for sensing an external environment;  an internal state unit for expressing internal states, such as an emotion of a virtual creature;  a behavior determination unit for determining the behavior of the virtual creature by using external information and the internal states;  a learning unit for adapting the virtual creature to external states;  and a behavior implementation unit for realizing the behavior of the virtual creature (see para [0012] of Lee), and it is desirous to have profiles that contain accurate and up-to-date information, because user and object profiles suffer from various deficiencies that decrease the effectiveness of targeting (see paras [0004] and [0006] of Fort).       



With respect to Claim 3, Thieberger, Hyde, Lee and Fort teach ---          
3.   The information processing system according to claim 1, wherein the circuitry is further configured to generate a first emotional value of a first object and a second emotional value of a second object based on information related to an interaction between the first object and the second object when the first object is a 20person and the second object is an article.               
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above)       
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’;  & Abstract plus paras [0014]-[0015], [0017] about {“wherein an object profile is influenced by other object profiles with which it interacts,”}; & paras [0017]/[0018]/[0019] & FIGs. 7A/7B/7C about {“an illustration of a first state/second state/third state of an object profile of a consumer after an interaction with ASSET-X/-Y/-Z within a history of interactions involving the consumer, respectively”};  & para [0032] about {“give more accurate reflections of relationships between the objects based on their interactions with each other”};  & para [0037] about {“In an interaction between objects, the user (object 1) reads the article (object 2), and watches the video (object 3) that is embedded in the article.  There are two interactions:  object 1 >> object 2 (user reads article), and object 1 >> object 3 (user views video).  Symmetrical object profiles for each of the objects 1-3 would reflect these two interactions. That is, object profiles for all three objects are updated to reflect participation in these two interactions.”};  & para [0047] about {“As shown, system 300 includes a transaction facilitator 310. More specifically, facilitator 310 is configured to support the interaction between two or more objects, as defined by a transaction. …… As such, facilitator may support the interfaces that allow the consumer to interact with and to select one or more objects.”};  & para [0051] about {“More particularly, profile updater 320 includes a profile updating module 325 that is configured to update attribute valuations in the object profiles associated with the first object and the second object.  In particular, in a transaction involving the first and second objects, the updating module 325 is configured to update object profiles for both the first and second objects based on valuations in the first and second set of valuations.  That is, attribute valuations associated with the first object profile for the first object are updated to reflect the interaction with the second object.  In that manner, the first object profile is influenced by the attribute valuations in the second object profile, and in a way takes on characteristics of the second object.  In particular, the first object profile is updated based on the second set of valuations of attributes in the second object profile.”};  & para [0065] about {“At 420, the method includes determining that a transaction has occurred involving the first object and the second object.  The transaction is defined as any interaction between the first object and the second object.”};  which together are the same as claimed limitations above)       



With respect to Claim 4, Thieberger, Hyde, Lee and Fort teach ---          
4.   The information processing system according to claim 1, wherein the circuitry is further configured to detect, when an interaction between a first object and a second object has been generated, information related to a bidirectional interaction.                 
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above)       
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’ as well as ‘an interaction’;  & para [0032] about {“Accordingly, embodiments of the present invention provide for a system including symmetrical profiles for all objects and all object types to give more accurate reflections of relationships between the objects based on their interactions with each other.  Other embodiments provide the above accomplishments and further provide for profiles that are updatable based on profile information for objects with which it interacts.”};  & paras [0037] & [0047] cited above already;  & para [0048] about {“For instance, profiles are mirrored between consumer objects and product/asset objects, such that in a transaction between a consumer and an asset, profiles for the consumer and asset reflect the interaction between those two objects as will be further described in relation to FIGS. 5-7.  In that manner, closer relationships between objects can be realized based on the differences of one or more valuations of groupings of attributes in the symmetrical object profiles.”};  & para [0063] about {“FIG. 4 is a flow diagram 400 illustrating a method for implementing symmetrical object profiles across one or more objects, wherein an object profile is influenced by other object profiles with which it interacts, in accordance with one embodiment of the present disclosure.”};  & para [0068] about {“More particularly, each of the first and second object profiles are updated based on attribute valuations in both object profiles.  In that manner, attribute valuations in each of the first and second object profiles are updated to reflect the interaction with the other object.”};  which together are the same as claimed limitations above to include ‘a bidirectional interaction’)       



With respect to Claim 5, Thieberger, Hyde, Lee and Fort teach ---          
5.   The information processing system according to claim 1, wherein the circuitry is further configured to regard the absolute emotional value as a trust of an exhibitor or a value of an exhibited item and provide another emotional value of the exhibitor or the exhibited item.           
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above;  & para [0072] about {“The unstable state may exist in all kinds of cognitive states and emotion states.  In other words, the unstable state signifies a state where a current perception state value 96 is out of a minimum threshold value and a maximum threshold value of a relevant perception state, or a current emotion state value 97 is out of a minimum threshold value and a maximum threshold value of a relevant emotion state.  At this time, a minimum threshold value or a maximum threshold value defining the range of an unstable state in each case are given as genetic values corresponding to each software robot.  In addition, the ranges of unstable states of perception and emotion may be different depending on the types of the perception and the emotion and the standards made by genetic values. …”};  & para [0077] about {“Further, a score value is calculated by summing variances 65 of the searched emotion episodes.  Calculation of the score value is also performed based on each perception episode detected through the first search.  That is, the score value is calculated by summing variances 65 of episodes, each of which has a category 63 of emotion and includes the same behavior 61 and the same object 62.  When the emotion state type of the emotion episode detected through the second search is an affirmative emotion such as happiness, a variance 65 of the emotion episode is added as it is to the score value.  In contrast, when the emotion state type of the emotion episode detected through the second search is a negative emotion such as sadness, anger, and fear, a variance 65 of the emotion episode is subtracted from the score value.  The score value has an initial value of "0", and the types of affirmative emotions and negative emotions are predetermined.  A sum of variances 63 of all emotion episodes detected through the second search based on a particular behavior 61 and a particular object 62 is determined as a final score value. After the final score value is determined, the types of the objects 62 used as a basis for the second search are compared with the types of the objects currently most focused in the blackboard 90. When the types of the objects 62 used as a basis for the second search are identical to the types of the objects currently most focused in the blackboard 90, a small compensation value is added to the final score value.”};  which together  are the same as claimed limitations above to include ‘provide another emotional value’)               
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’)  



With respect to Claim 6, Thieberger, Hyde, Lee and Fort teach ---          
6.   The information processing system according to claim 1, wherein the circuitry is further configured to control an environment adjustment depending on an emotional value of a target user or an object involved with the target user when a surrounding environment of the target user is adjusted by a moving object moving 15while tracking the target user.            
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above;  & para [0013] about {“The conventional software robot apparatus configured as above usually expresses its emotions by means of an emotion model corresponding to a numerical value of an emotion state, and reflects only an emotion model adapting itself to an environment in determining behavior responding to a user's input. …”};  & para [0075] about {“When at least one perception state or emotion state becomes an unstable state, the behavior management unit 40 searches warning values of all perception states and detects a perception state having the largest warning value. …”};  & para [0083] about {“As a result of the determination in step 201, when a perception state value or an emotion state value of an unstable state does not exist, the behavior management unit 40 proceeds to step 205 in which the behavior management unit 40 determines if there is a behavior induced by a user.  As a result of the determination in step 205, when there is a behavior induced by a user, the behavior management unit 40 proceeds to step 215 in which the behavior management unit 40 selects the behavior induced by the user, and then proceeds to step 221.”};  
which together are the same as claimed limitations above to include ‘a target user’)         
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’)  



With respect to Claim 9, Thieberger, Hyde, Lee and Fort teach ---          
109.   The information processing system according to claim 1, wherein the relative  emotional value is acquired based on the search conditions designated by a person.       
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above;  & para [0076] about {“According to another embodiment of the present invention, conditions of the first search may selectively include a variance direction or a magnitude of a warning value.  For example, the first search may be set to be performed when a warning value of the main perception state exceeds a predetermined magnitude, or may be set to be performed only when a current warning value is greater than or less than a warning value of a most recent first search.  Episodes detected through the first search as described above include a behavior 61, an object 62, a category 63, a state type 64, a variance 65, and a frequency 66 as shown in FIG. 8.  Categories 63 and state types 64 of all episodes detected through the first search have the same value.  In order to assist in the understanding of the description, an episode having "perception" as a value of the category 63 will be referred to as a perception episode, and an episode having "emotion" as a value of the category 63 will be referred to as a(n) emotion episode.”};  which together are the same as claimed limitations above to include ‘search conditions’)        
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’)  




Dependent Claim 8 is rejected under 35 USC 103 as unpatentable over Thieberger in view of Hyde and Lee as applied to the rejection of independent Claim 1 above, and further in view of US Patent No. 10,891,313 issued to Coleman et al. (hereinafter “Coleman”), and as described below for each claim/ limitation.            

With respect to Claim 8, Thieberger, Hyde and Lee teach ---          
8.   The information processing system according to claim 1, wherein the 5circuitry is further configured to generate abstracted presence reproduction in formation based on an emotional value of (a subject extracted) from content data and control the generated abstracted presence reproduction information to be associated with the content data and to be stored.            
(see at least:  Thieberger ibidem and citations listed above)       
(see at least:  Hyde ibidem and citations listed above)       
(see at least:  Lee ibidem and citations listed above)       
(see at least:  Fort ibidem and citations listed above to include ‘first object’ and ‘second object’)  

Thieberger, Hyde and Lee teach as disclosed above, but they may not explicitly disclose about ‘a subject extracted’.  However, Coleman teaches it explicitly.            
(see at least:   Coleman Abstract and Summary in paras [0007]-[0010];  & C15,~L10-28 about {“…… For example, the brain-machine interface module 160 can adaptively change or design stimuli paradigms that optimally extract information from the subject that is analytically processed to maximize a desired objective. For example, some implementations of the brain-machine interface module 160 can include, but are not limited to, assisted-learning and target detection applications.”};  & C21,~L63 to C22,~L16 about {“…… The particular presentation of the stimuli (e.g., sequentially presenting stimuli in a ubiquitous manner) facilitates the priming and categorical change, which can elicit separable specific brain markers, from which data is extracted that can then be transformed, with the use of the analytical processes of the disclosed method into a sensory and/or cognitive profile, e.g., such as the Individualized Knowledge Evaluation Profile (IKEP).”};  & C23,~L66 to C24,~L9 about {“…… For example, the frontal electrodes FP1 and FP2 demonstrate extremely high classification accuracy, which is noted that this was achieved in this exemplary implementation using simple features and a kernel from MATLAB.  The exemplary method can be configured to extract this information at an individual subject level.”};  & C44,~L64 to C45,~L6 about {“…… Described is a framework to guide the subsequent stimulus presentation so that the system extracts information about the user/subject as efficiently as possible.”};  which together are the same as claimed limitations above to include ‘a subject extracted’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Thieberger, Hyde and Lee with the teachings of Fort.  The motivation to combine these references would be to discern specific details regarding a user's preferences in order to make more accurate user models and improve content personalization for users (see C2,~L8-11 of Thieberger), and to provide devices, computer systems, computer program products, and computer-implemented methods that assist or provide for administration of at least one information mark (see para [0006] of Hyde), and to provide a software robot apparatus that includes:  a recognition unit for sensing an external environment;  an internal state unit for expressing internal states, such as an emotion of a virtual creature;  a behavior determination unit for determining the behavior of the virtual creature by using external information and the internal states;  a learning unit for adapting the virtual creature to external states;  and a behavior implementation unit for realizing the behavior of the virtual creature (see para [0012] of Lee), and to provide methods, systems, and devices for using specialized stimuli presentation structures (e.g., including images and sounds) for eliciting physiological data (e.g., brain signals) and/or behavioral data to infer and generate a unique set of information pertaining to individual and/or group mental abilities (e.g., cognitive and/or sensory performance), psychological states (e.g., awareness levels), and behavioral preferences (see C1,~L64 to C2,~L4 of Coleman).    




With respect to Claims 10-15/17-18, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-6/8-9 as described above using cited references of Thieberger, Hyde, Lee, Fort and Coleman, because the limitations of these method Claims 10-15/17-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-6/8-9 as described above.         

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691